DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-6
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1
The claim lacks proper antecedent basis for:
the fuel element
the evaporation area
the insulation
the module casing (thrice)
the space
its casing in the heat contact with it
solid neutron moderator.
It is unclear whether “at least one module” (line 4) is the previously mentioned “at least one module” (line 1) or a different module. 
It is unclear whether “the fuel element” is a part of the previously mentioned “at least one fuel element” or a different fuel element. 
It is unclear what “its” refers to.
The phrase “the space between the module casing and solid neutron moderator” is unclear.  For example, it is unclear whether “a solid neutron moderator” is intended or whether a prior solid neutron moderator is being referenced.
The phrase “nuclear fuel located in the evaporation area of the heat pipe around its casing” is unclear.  If the nuclear fuel is located around (i.e., outside of) the heat pipe casing, then the nuclear fuel can’t be located in an evaporation area in the heat pipe. 
Claim 3
It is unclear what constitutes a “low thermal conductivity”, especially with regard to a non-low thermal conductivity.  The dividing border line between low and non-low is unknown. 
The phrase “for example, xenon” is unclear in its meaning.  It is unclear whether “xenon” is being positively recited as a part of the “reactor core”. 


Claim 4
It is unclear what constitutes “low melting metals”, especially with regard to a non-low melting metals.  The dividing border line between low and non-low is unknown.  
It is unclear what constitutes a “high boiling point”, especially with regard to a non-high boiling point.  The dividing border line between high and non-high is unknown.  
The phrase “for example, lithium, calcium, lead, silver” is unclear in its meaning.  It is unclear whether “lithium, calcium, lead, silver” is being positively recited as a part of the “reactor core”. 
Claims 5-6
It is unclear whether “a liquid neutron moderator” is the previously mentioned “liquid neutron moderator” (claim 1) or a different liquid neutron moderator. 
Claim 6
The phrase “non-freezing liquids are used 20as a liquid neutron moderator, at least up to minus 40°C” is unclear.  It is unclear whether non-freezing liquids are only used 20…..up to a temperature of minus 40°C, or whether the liquid will not freeze up to minus 40°C.  Since the phrase can be interpreted in different ways, it is indefinite. 
The phrase “for example, an aqueous alcohol solution” is unclear in its meaning.  It is unclear whether an “aqueous alcohol solution” is being positively recited as a part of the “reactor core”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1 and 5, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Ball (US 5,408,510) in combination with Foure (US 3,205,147). 
Ball discloses a heat pipe with casing (18), nuclear fuel (22), fuel can (), insulation (24), module with casing (26), and moderator (16).
The skilled artisan would understand that a solid moderator and a liquid moderator have different advantages.  For example, a solid moderator provides ease of handling and installation, and provides structural support.  A liquid moderator provides for moderator movement to a heat exchanger site which provides moderator cooling.
Foure shows that it is well known in the art to together use solid and liquid moderators.  A liquid neutron moderator (10) is between a solid neutron moderator (11) and a module (12, 13).  Note col. 13, lines 72-75; col. 12, lines 50-58; Figure 28.  The liquid moderator allows for heat removal (14, 15) therefrom (e.g., col. 14, lines 4-20).
Modification of Ball to have included a liquid neutron moderator between a solid neutron moderator and the module, for the different moderator advantages, as suggested by Foure, would have been obvious to one of ordinary skill in the art.  The result of the modification would have been predictable to the skilled artisan.

Claim 2, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Ball (US 5,408,510) in combination with Foure (US 3,205,147) as applied to claim 1 above, and further in view of Lu (US 8,987,579).
Lu shows (e.g., claim 1) that it is well known in the art to have a heat pipe in a vacuum, especially when used for space travel.  Modification of Ball to have included a vacuum, to allow for space travel, as suggested by Lu, would have been obvious to one of ordinary skill in the art.

Claim 3, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Ball (US 5,408,510) in combination with Foure (US 3,205,147) as applied to claim 1 above, and further in view of Kusuma ("Passive cooling system in a nuclear spent fuel pool using a vertical straight wickless-heat pipe", International Journal of Thermal Sciences 126 (Jan 2018): 162-171).
Kusuma shows that it is well known in the art for a heat pipe module to conventionally have a gas like xenon (e.g., page 166, first paragraph).  Use of different known gases for a heat pipe module is within the skill of the artisan.  Modification of Ball to have had the heat pipe module include a gas like xenon, as suggested by Kusuma, would have been obvious to one of ordinary skill in the art.

Claim 4, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Ball (US 5,408,510) in combination with Foure (US 3,205,147) as applied to claim 1 above, and further in view of Morris (US 4,506,183).
.

Claim 6, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Ball (US 5,408,510) in combination with Foure (US 3,205,147) as applied to claim 1 above, and further in view of Stellwag (US 2005/0135542).
Stellwag shows that it is well known in the art to add alcohol to a moderator to enhance corrosion protection (e.g. [0005]).  Further modification of Ball to have provide the liquid moderator with alcohol to enhance corrosion protection, as suggested by Stellwag, would have been obvious to one of ordinary skill in the art.

Objection to the Abstract
The Abstract of the disclosure is objected to because it is generally narrative and indefinite, failing to conform with current U.S. practice.  The Abstract appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors.  Also, as previously discussed in the 35 U.S.C. 112(b) rejections, numerous words and phrases lack proper antecedent basis and/or are unclear (e.g., low-melting metals; high boiling point).  Furthermore, as previously discussed, if the nuclear fuel is located around (i.e., outside of) the heat pipe casing, then the nuclear fuel can’t be located in an evaporation area in the heat pipe.  It is unclear where one feature ends and another feature begins.  


Objection to the Title
The Title is objected to because it is too generic.  Almost every patent in the nuclear reactor art contains a “reactor core”.  The following Title is for consideration:  
“Reactor Core Having Both Nuclear Fuel And A Heat Pipe In A Module Located In A Solid Neutron Moderator”.

The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business 

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646